Order granting plaintiff’s motion to preclude defendants from giving, on the trial, evidence of certain items set forth in plaintiff’s demand for a bill of particulars dated January 20, 1937, modified by eliminating from item 3 of the demand the words “ if oral, set forth the substance thereof,” and by striking out the provision requiring the individual defendant to serve a further bill of particulars. As so modified, the order is affirmed, without costs; the further bill of particulars to be served by the corporate defendant within ten days from the entry of the order hereon, by way of avoiding the order of preclusion from becoming absolute. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.